


115 S2905 IS: Strengthening Partnerships to Prevent Opioid Abuse Act of 2018
U.S. Senate
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
115th CONGRESS2d Session
S. 2905
IN THE SENATE OF THE UNITED STATES

May 22, 2018
Mr. Toomey (for himself and Mrs. McCaskill) introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend title XVIII of the Social Security Act to provide for certain program integrity transparency measures under Medicare parts C and D.


1.Short titleThis Act may be cited as the Strengthening Partnerships to Prevent Opioid Abuse Act of 2018. 2.Program integrity transparency measures under Medicare parts C and D (a)In generalSection 1859 of the Social Security Act (42 U.S.C. 1395w–28) is amended by adding at the end the following new subsection:

(i)Program integrity transparency measures
(1)Program integrity portal
(A)In generalNot later than 2 years after the date of the enactment of this subsection, the Secretary shall, after consultation with stakeholders, establish a secure Internet website portal that would allow a secure path for communication between the Secretary, MA plans under this part, prescription drug plans under part D, and an eligible entity with a contract under section 1893 (such as a Medicare drug integrity contractor or any successor entity to a Medicare drug integrity contractor), in accordance with subsection (j)(3) of such section, for the purpose of enabling through such portal— (i)the referral by such plans of suspicious activities of a provider of services (including a prescriber) or supplier related to fraud, waste, and abuse for initiating or assisting investigations conducted by the eligible entity; and
(ii)data sharing among such MA plans, prescription drug plans, and the Secretary (including with respect to information for activities under section 1893(j)). (B)Required uses of portalThe Secretary shall disseminate the following information to MA plans under this part and prescription drug plans under part D through the secure Internet website portal established under subparagraph (A):
(i)Providers of services and suppliers that have been referred pursuant to subparagraph (A)(i) during the previous 12-month period. (ii)Providers of services and suppliers who are the subject of an active exclusion under section 1128 or who are subject to a suspension of payment under this title pursuant to section 1862(o) or otherwise.
(iii)Providers of services and suppliers who are the subject of an active revocation of participation under this title, including for not satisfying conditions of participation. (iv)In the case of such a plan that makes a referral under subparagraph (A)(i) through the portal with respect to suspicious activities of a provider of services (including a prescriber) or supplier, if such provider (or prescriber) or supplier has been the subject of an administrative action under this title or title XI with respect to similar activities, a notification to such plan of such action so taken.
(C)RulemakingFor purposes of this paragraph, the Secretary shall, through rulemaking, specify what constitutes substantiated fraud, waste, and abuse, using guidance such as what is provided in the Medicare Program Integrity Manual 4.7.1. (2)Quarterly reportsBeginning not later than 2 years after the date of the enactment of this subsection, the Secretary shall make available to MA plans under this part and prescription drug plans under part D in a timely manner (but no less frequently than quarterly) and using information submitted to an entity described in paragraph (1) through the portal described in such paragraph or pursuant to section 1893, information on fraud, waste, and abuse schemes and trends in identifying suspicious activity. Information included in each such report shall—
(A)include administrative actions, pertinent information related to opioid overprescribing, and other data determined appropriate by the Secretary in consultation with stakeholders; and (B)be anonymized information submitted by plans without identifying the source of such information.
(3)ClarificationNothing in this subsection shall preclude referrals to the Inspector General of the Department of Health and Human Services or other law enforcement entities.. (b)Contract requirement To communicate plan corrective actions against opioids over-prescribersSection 1857(e)(4)(C) of the Social Security Act (42 U.S.C. 1395w–27(e)(4)(C)) is amended by adding at the end the following new paragraph:

(5)Communicating plan corrective actions against opioids over-prescribers
(A)In generalBeginning with plan years beginning on or after January 1, 2021, a contract under this section with an MA organization shall require the organization to submit to the Secretary, through the process established under subparagraph (B), information on credible evidence of suspected fraud and other actions taken by such plans related to inappropriate prescribing of opioids. (B)ProcessNot later than January 1, 2021, the Secretary shall, in consultation with stakeholders, establish a process under which MA plans and prescription drug plans shall submit to the Secretary information described in subparagraph (A).
(C)RegulationsFor purposes of this paragraph, including as applied under section 1860D–12(b)(3)(D), the Secretary shall, pursuant to rulemaking— (i)specify a definition for the term inappropriate prescribing of opioids and a method for determining if a provider of services prescribes such a high volume; and
(ii)establish the process described in subparagraph (B) and the types of information that may be submitted through such process.. (c)Reference under part D to program integrity transparency measuresSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new subsection:

(m)Program integrity transparency measuresFor program integrity transparency measures applied with respect to prescription drug plan and MA plans, see section 1859(i)..  